                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                          MAR 1 6 2020
                           BILLINGS DIVISION
                                                                       Clerk, U.S. District Court
                                                                         District Of Montana
                                                                               Miocoula
 UNITED STATES OF AMERICA,                         CR 18-85-BLG-DLC
                                                   CR 18-149-BLG-DLC
                     Plaintiff,

 vs.

                                                          ORDER
 LARRY WAYNE PRICE, JR.,

                      Defendant.


       Before the Court is the Government’s Unopposed Motion for the Release of

3533 Femcliff Road,Pulaski, Virginia, from the Preliminary Order ofForfeiture.

(Doc. 75.) The motion provides for sale and credit of proceeds to restitution as

contemplated by the Plea Agreement. (Doc. 41 at 6-7.)

       Accordingly,IT IS ORDERED that the motion(Doc. 75)is GRANTED. IT

IS FURTHER ORDERED that the property at 3533 FemcliffRoad,Pulaski,

Virginia, 24301,Tax ID 092-007-0000-0008 is RELEASED from the Preliminary

Order ofForfeiture(Doc.60 at 3). The property at issue is fully described as:

         • PARCEL 1:

          All ofthat certain 0.72 + or - acre parcel ofimproved land located
          at 3533 Femcliff Road,Pulaski, in the Draper Magisterial District
          ofPulaski County, Virginia, currently bearing tax map/parcel #92-
          7-8, tax account #8344, described in a deed dated August 3, 1976,
          recorded in the Pulaski Coimty Circuit Court Clerk’s Office in
          Deed Book 315, page 301 as:


                                         1
  BEGINNING at point located at the North [sic] comer of lands
  of Billy O’Dell; thence North 51E 50' West 129.6 feet to a stake
  on or near said 1850 contour line; thence with the same, North
  47E 00' East 67.0 feet; South 50E 15' East 60 feet; thence with
  the Northerly line of lands of Billy O’Dell, South 44E 00' East
  212 feet to Ae point of the BEGINNING, and containing 0.72
  acres.




  And being the same property acquired by Grantor from Arnold
  Lee Hedge, et als, by Deed dated August 26, 2015, of record in
  the Office ofthe Clerk ofthe Circuit Court ofPulaski County, in
  Instrument #150002609.


  • PARCEL 2:

  The parcel of real estate, situated on the right (when facing
  downstream) side of New River lying and being in the Hiwassie
  Magisterial District, and more particularly described as;
  BEGINNING at a point on the northern line of Lakeview Drive
  which point is a common comer to Lot 17 and Lot 18; thence
  with Lakeview Drive S. 57E 55' W.90 feet to point on Lot 16;
  thence through Lot 16 N.32E 05' W. approximately 154 feet to a
  point on the northern boundary line of Lot 16; thence N. 57E 55'
  E.50 feet; thence N.48E 43'E.50 feet to another common comer
  of Lot 17 and Lot 18 and thence with the common comer of Lot
   17 and Lot 18 S. 32E 19' E. 162 feet to the point and place of
  BEGINNING.


  And being the same property acquired by Price Land Holdings,
  LLC, from Doris J. Rees, by Deed dated July 7, 2015, which
  Deed is recorded in the Office of the Clerk of the Circuit Court
  ofPulaski County, in Instmment #150001985.

Dated this |C ^ day of March, 2020.



                                      Dana L. Christensen, Chief Judge
                                      United States District Court

                                 2
